Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Schulz et al. (U. S. Patent 10,320,255).
Regarding claim 1, Schulz et al. discloses a stator comprising: 
a stator core (column 8, line 50) provided with a plurality of slots 110 (details as in figure 1); and 
a coil 110 that is disposed in the slot of the stator core and in which a conductive wire is wave-wound 100 (column 8, line 53), wherein 
the coil includes a first coil portion A, a second coil portion B, a third coil portion C, and a fourth coil portion D that have the same phase and that are connected in parallel with each other (as shown in figure 2; column 8, line 55), 
among the slots, a slot on one side of the two adjacent slots in a circumferential direction is a first slot, a slot on the other side in the circumferential direction is a second slot, a slot that is disposed at a position separated from the first slot to the other side in the circumferential direction by a predetermined number of slots is a third slot, and a slot that is adjacent to the third slot on the other side in the circumferential direction is a fourth slot (as shown in figure 1), and 
the first coil portion, the second coil portion, the third coil portion, and the fourth coil portion each include a one-side coil part that is disposed so as to extend over the first slot and the third slot in the circumferential direction and an other-side coil part that is disposed so as to extend over the second slot and the fourth slot in the circumferential direction (as shown in figure 1). 
The applicant show U-shaped parts 71 and 72 in figures 11 and 12 that include a span part that extend between two slots, a first leg that extends through a slot axially and a terminal part for joining to another coil part, and second short leg with a terminal part for joining to the long leg terminal part of another coil part in a wave pattern, and where forming the wave winding is made by joining the first axial direction facing coil parts with the second direction facing coil parts in a wave pattern.
Regarding claim 2, Schulz et al. discloses the stator according to claim 1, wherein the one-side coil part is disposed in the slot so as to extend over the first slot and the third slot while a position in a radial direction is alternately changed between an inner radial side and an outer radial side, and the other-side coil part is disposed in the slot so as to extend over the second slot and the fourth slot while a position in the radial direction is alternately changed between the 
Regarding claim 3, Schulz et al. discloses the stator according to claim 2, wherein the one-side coil part is disposed in the slot so as to extend over the first slot and the third slot while the position in the radial direction is alternately changed between the inner radial side and the outer radial side by a thickness of the conductive wire in the radial direction, and the other-side coil part is disposed in the slot so as to extend over the second slot and the fourth slot while the position in the radial direction is alternately changed between the inner radial side and the outer radial side by the thickness of the conductive wire in the radial direction (as shown in figures 1 and 3).
Regarding claim 4, Schulz et al. discloses the stator according to claim1, wherein the one-side coil part is disposed so as to extend over the first slot and the third slot at first pitch intervals that are mutually the same, the other-side coil part is disposed so as to extend over the second slot and the fourth slot at the first pitch intervals that are mutually the same, and in each of the first coil portion, the second coil portion, the third coil portion, and the fourth coil portion, a part in which switching occurs between the one-side coil part and the other-side coil part is disposed so as to extend over the third slot and the second slot or the fourth slot and the first slot, at a second pitch interval that is different from the first pitch interval (column 9, lines 32-45).
Regarding claim 5, Schulz et al. discloses the stator according to claim 1 wherein the same number of the one-side coil parts and the other-side coil parts are provided (as reasonably understood, where the parts may be contiguous to each other).
Regarding claim 6, The stator according to claim 1. wherein the same number of the one-side coil parts and the other-side coil parts are provided and a plurality of the one-side coil parts and the other-side coil parts are each provided, and in the slot, the one-side coil part and the other-side coil part are alternately disposed in the radial direction.  
Regarding claim 7, Schulz et al. discloses the stator according to Claim 1 wherein three coils are provided so as to correspond to three phases (column 9, line 17).
Regarding claim 8, he stator according to claim 1, wherein the coil is configured of a rectangular conductive wire that is wave-wound (column 8, line 61).
Regarding claim 10, Schulz et al. teaches the stator according to claim 1, wherein in each of the first coil portion, the second coil portion, the third coil portion, and the fourth coil portion, the one-side coil part is configured by being disposed so as to alternately extend over all of the first slots and all of the third slots disposed in the stator core for one round of the stator core, and the other-side coil part is configured by being disposed so as to alternately extend over all of the second slots and all of the fourth slots disposed in the stator core for one round of the stator core and by being disposed in the slot at a position shifted in the radial direction from a part at which the one-side coil part is disposed (A and B extend over the first slots 1 and 7 and then alternate to extend over second slots 14 and 20, as shown in figure 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. and Hattori (U. S. Patent 2016/0172919).
(1) Regarding claim 9, Schulz et al. discloses the stator according to claim 8.
(2) Schulz et al. does not teach wherein the coil configured by the rectangular conductive wire includes: 
a plurality of first segment conductors including a pair of first leg portions that are disposed on one side in a center axis direction of the stator core and that extend to the other side in the center axis direction; and 
a plurality of second segment conductors including a pair of second leg portions that are disposed on the other side in the center axis direction of the stator core and that extend to the one side in the center axis direction, and 
a first surface provided on a tip end side of each of the first leg portions of the first segment conductors and a second surface provided on a tip end side of each of the second leg portions of the second segment conductors are joined in the slot.
(3) Hattori teaches the limitation wherein the coil configured by the rectangular conductive wire includes: 
a plurality of first segment conductors 28 including a pair of first leg portions that are disposed on one side in a center axis direction of the stator core and that extend to the other side in the center axis direction (as shown in figure 4); and 
a plurality of second segment conductors 29 including a pair of second leg portions that are disposed on the other side in the center axis direction of the stator core and that extend to the one side in the center axis direction (as shown in figure 4), and 
a first surface provided on a tip end 40 side of each of the first leg portions of the first segment conductors and a second surface provided on a tip end side 40 of each of the second leg portions of the second segment conductors are joined in the slot (as shown in figure 4, described in the abstract).
Hattori teaches the motivation of the joining structure to further reduce the size of the space needed for the winding coil pieces and to provide for the improved reliability of the joint strength where the joint is places in the slot of the stator and not at the position of the end coils (paragraphs 7 and 8).
(4) The stator by Schulz et al. may be modified in view of Hattori wherein the coil configured by the rectangular conductive wire includes: 
a plurality of first segment conductors including a pair of first leg portions that are disposed on one side in a center axis direction of the stator core and that extend to the other side in the center axis direction; and 
a plurality of second segment conductors including a pair of second leg portions that are disposed on the other side in the center axis direction of the stator core and that extend to the one side in the center axis direction, and 
a first surface provided on a tip end side of each of the first leg portions of the first segment conductors and a second surface provided on a tip end side of each of the second leg portions of the second segment conductors are joined in the slot.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the joining structure provided means to further reduce the size of the space needed for the winding coil pieces and the joining parts and to provide for the improved reliability of the joint strength where the joint is places in the slot of the stator and not at the position of the end coils. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 3, 2022